Name: Commission Regulation (EEC) No 1926/84 of 5 July 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/ 18 Official Journal of the European Communities 6. 7 . 84 COMMISSION REGULATION (EEC) No 1926/84 of 5 July 1984 fixing the amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1 865/84 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1865/84 to the HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 150, 6 . 6 . 1984, p. 5 . (3) OJ No L 172, 30 . 6 . 1984, p. 71 . 6. 7 . 84 Official Journal of the European Communities No L 179/ 19 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 4,120 18,87 15,43 191,22 18,06 34,67 3,090 3,008 5 900 329,68 5,888 22,97 20,05 273,27 30,63 49,55 4,417 4,083 8 427 491,50 7,061 25,83 23,16 327,71 38,23 59,42 5,290 . 4,802 9 799 598,35 9,786 32,50 30,59 452,68 56,42 82,35 7,265 6,464 13 438 847,25 10,796 34,93 33,27 499,57 63,50 90,85 8,023 7,084 14 892 939,18 11,316 37,02 35.42 512,56 63,88 94.43 8,219 7,405 14 762 986,25 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 12,571 44.93 43,04 564,45 62.94 108,05 9,123 9,104 15 357 419,15 10,728 36,35 33,77 497,91 62,42 90,28 8,047 7,142 15 357 923,52 12,084 39,53 37,31 560,84 71,36 101,69 9,057 7,967 , 16 950 1 047,63 15,449 47,73 46,45 715,32 93,96 130,00 11,503 10,019 21 474 1 355,02 19,321 56,80 56,60 895,15 121,46 162,59 14,414 12,380 27 068 1 708,82 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr 2,236310 2,519010 45,50040 6,863380 ' 8,200390 0,730431 0,593686 1 375,960 88,55200 2,230390 2,513100 45,61240 6,883710 8,216180 0,732320 0,593780 1 383,800 88,55200 2,224500 2,507030 45,71250 6,904130 8,228750 0,734228 0,594150 1 391,250 88,55200 2,219100 2,501260 45,79740 6,924830 8,239580 0,735916 0,594425 1 398,230 88,55200 2,219100 2,501260 45,79740 6,924830 8,239580 0,735916 0,594425 1 398,230 88,55200 2,201220 2,482930 46,04370 7,002770 8,263150 0,741450 0,595003 1 421,670 88,55200